Citation Nr: 0006194	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
head injury described as, a skull fracture with post 
concussive state and psychoneurotic elements, rated 30 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability by reason of service connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had active service from December 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's residuals of a head injury described as, a 
skull fracture with post concussive state and psychoneurotic 
elements, is currently manifested by subjective complaints of 
nervousness, insomnia, flashbacks, and nightmares.  He 
reportedly could not stand noise, or crowds.  

3.  Current objective findings were that the veteran 
presented with numerous non-service connected physical 
problems.  His thought processes and mood were normal, with 
no delusional or hallucinatory elements, and while there were 
cognitive defects, he was competent.  The diagnosis was 
organic brain syndrome, posttraumatic, associated with the 
general aging process and numerous physical problems.

4.  The veteran has two service connected disabilities; 
residuals of a head injury, rated as 30 percent disabling; 
and hearing loss, rated as 10 percent disabling.  The 
combined service connected rating is 40 percent disabling.

5.  The veteran has not worked full-time since 1986, and has 
a 6th grade education.  He has experience managing a 
construction company.

6.  The veteran's service-connected disabilities do not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a head injury described as, a skull fracture 
with post concussive state and psychoneurotic elements have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9304 
(1996) (1999).

2.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for residuals of a 
head injury.

Initially, the Board determines that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991) by virtue of his statements that he has incurred 
an increase in his service-connected disability.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997).  Further, the Board 
finds that all relevant facts have been properly developed 
and no additional assistance to the veteran is required to 
comply with the duty-to-assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings for the 
disabilities on appeal are warranted.  

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the appellant than the prior regulation, 
and, if so, the Board must apply the more favorable 
regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that there is 
no basis upon which to conclude that the earlier version of 
the pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect at the time 
applicable. 

The RO has rated the veteran's disorder under DC 9304, 
Dementia due to head trauma.  The pre-change or "old" 
criteria will be utilized for the short period between the 
time the veteran filed his claim and when the new regulations 
became effective.  Under the old criteria, dementia due to 
head trauma was evaluated 30 percent disabling where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

A 50 percent evaluation was warranted for anxiety where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, DC 9304 
(1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  It has 
also been recognized that each criteria for a 100 percent 
rating under 38 C.F.R. § 4.132 was independent.  See Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  This 
definition applies to the claim for the period during which 
the "old" criteria pertain.

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 30 percent evaluation may be assigned for residuals 
of a head injury with post concussive state and 
psychoneurotic elements with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9304 
(1999).

A 50 percent evaluation will be assigned for residuals of a 
head trauma which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Historically, the RO granted entitlement to service 
connection for residuals of a head injury described as, a 
skull fracture with post concussive state and psychoneurotic 
elements, moderate by rating decision dated in December 1946 
and assigned a 30 percent evaluation, with an effective date 
of October 1945 assigned.  This rating has remained in effect 
since that time, and is protected for reduction.  

In a February 1996 VA mental disorders examination report, 
the veteran related that he suffered a skull fracture, and 
broken back in a motorcycle accident in December 1943.  He 
reported insomnia, nervousness, forgetfulness, nightmares, 
and he could not stand crowds.  He denied seizures, or 
blackouts, but had occasional flashes in front of his eyes.  
He stated that he was nervous wreck.  He reported not working 
in ten years, and had been married 3 times. He stated that he 
had a 6th grade education.

The examiner noted that the veteran was in a wheel chair 
wearing an oxygen mask and nasal tube.  He was neatly 
dressed, pleasant, jovial but confused. His wife was 
separately interviewed and reported essentially the same 
information as the veteran.  

The examiner noted that the veteran was elderly with numerous 
physical problems and a history of a major head injury in 
WWII.  His mood and thought processes were normal, without 
delusional or hallucinatory elements.  There were cognitive 
defects, but the veteran was competent.  The diagnosis was 
organic brain syndrome, posttraumatic associated with the 
general aging process and numerous physical problems.

A hearing was held at the RO in May 1997, in which the 
veteran and his spouse, in essence, testified that the 
veteran could not stand crowds or noise as it aggravated his 
nerves.  They also noted several debilitating physical 
disorders that the veteran suffered from.  He had managed his 
own construction company, but has not worked since 1986 or 
1987.  

Private and VA medical records reveal treatment for 
psychoneurotic disorders as well as several unrelated and 
serious physical disorders.  The record includes;  

A September 1996 letter from M. Steven Cooke, M.D., who 
stated that the veteran suffered from multiple medical 
problems as well as continuing anxiety.

Several letters from Walter W. Skinner, Ed.D., who treated 
the veteran from January 1995.  In a January 1995 letter, Dr. 
Skinner noted that he interviewed the veteran, but did not 
perform any psychological testing, due to the veterans 
physical limitations.  At that time he diagnosed the veteran 
with; Axis I- PTSD, chronic and delayed, and major 
depression, secondary to PTSD; Axis III- COPD, 
diverticulitis; and concussion syndrome from WWII; Axis IV- 
severe, limited employment, difficulty with finances, 
personal, and emotional issues; and Axis V; GAF 45.  He 
opined that 10 or 12 years ago when he was still working his 
GAF was probably 85 to 90.  

November 1995, May 1996, and February 1997 letters from Dr. 
Skinner, in which he relates seeing the veteran since 1995 
for psychological problems.  He notes that the veteran has a 
heavy load of emotional problems, including PTSD complicated 
by a very complex medical condition.  He further described 
several incidences related by the veteran, including being 
injured and left for dead during the Normandy Invasion, and 
being captured twice by the enemy in France, and/or Germany.  
(The Board notes that these incident were never reported 
prior by the veteran, and are not borne out by the service 
records).

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 30 percent under 
the old criteria prior to November 7, 1996, for the veteran's 
residuals of a head injury is not in order.  First, although 
he has not worked for a number of years, his industrial 
impairment, vis-a-vis his psychiatric disability, appears to 
be no more than definite.  Specifically, the claims file 
suggests that his primary problem is with numerous, serious, 
non-service connected physical disabilities, rather than an 
increase in his psychiatric disability itself.  Further, a 50 
percent evaluation under the old criteria required the 
reliability, flexibility, and efficiency levels to be so 
reduced as to result in considerable industrial impairment.  
In this case, the veteran was alert and oriented when 
examined, was noted to be jovial, cooperative, and competent.  
Thus, the evidence does not show that a 50 percent evaluation 
is in order under the old criteria.  

Similarly, a 50 percent evaluation is not warranted under the 
new criteria.  Specifically, there is no evidence of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, frequently panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  He has been noted to be competent, with 
normal thought processes and mood, and was without evidence 
of delusions, or hallucinations.  

Although the evidence suggests he is anxious, and depressed, 
the Board also notes that the veteran has not been 
hospitalized for any psychiatric disability.  Moreover, the 
most recent VA examination shows only complaints of anxiety, 
insomnia, various somatic complaints, and problems with 
crowds and noise.  This evidence does not support the 
requirements of a 50 percent evaluation.  Therefore, the 
Board concludes that the veteran's service-connected 
residuals of a head injury described as, a skull fracture 
with post concussive state and psychoneurotic elements is 
appropriately compensated by the assignment of a 30 percent 
disability evaluation.  Accordingly, the Board finds that the 
schedular criteria for a rating in excess of the currently 
assigned 30 percent disability evaluation are not met.    

II.  Entitlement to a Total Disability Evaluation Based on 
Individual Unemployability Due to Service-Connected 
Disabilities

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1999).

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (1999).

In this case, the veteran does not have a single disability 
rated at 60 percent.  Specifically, he has residuals of a 
head injury currently evaluated at 30 percent disabling; and 
hearing loss currently evaluated at 10 percent disabling.  
The combined disability rating is 40 percent disabling.  
However, the combined rating of 40 percent for the service-
connected disabilities is not the end of the inquiry.  The 
threshold question is whether the service-connected 
disabilities are sufficient, in and of themselves, to render 
the veteran unable to secure or follow a substantially 
gainful employment.  

The records reveal that the veteran lives with his third 
wife.  He was service-connected for a residuals of a head 
injury, and hearing loss.  In addition he has been diagnosed 
with numerous debilitating physical conditions which will be 
enumerated below.

He was born in Georgia in July 1922, and completed the 6th 
grade.  With respect to work history, the veteran had a 
difficult time with dates.  He owned and operated a 
construction company for several years with his older 
brother.  After his brother died, he continued to run the 
company until about 1986 or 1987 when he stopped working.  He 
indicated that he has been unable to work since that time.  

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds the evidence does not demonstrate that his 
service-connected disabilities are sufficient to render it 
impossible for the average person or for the veteran 
individually to secure and follow any substantially gainful 
occupation.  As noted above, the veteran was born in 1922 and 
has a 6th grade education.  He listed a psychoneurotic 
condition (service-connected) in the disability application 
as the disability that precluded him from working and stated 
that he last worked full time in 1986.  In evaluating the 
veteran's claim, the Board stresses that only disabilities 
stemming from the service-connected conditions, namely 
residuals of his head injury, and his hearing loss 
disability, may be considered.  The Board also notes that the 
veteran has multiple debilitating medical problems, which are 
not shown to be related to his service connected disabilities 
or otherwise service connected at this time.  Further, the 
Board is precluded from considering the veteran's age in 
determining entitlement to this benefit.  38 C.F.R. § 4.19.

In this case, the clinical evidence of record suggests that 
the veteran's multiple nonservice-connected disabilities are 
the primary reason he is unable to work.  He worked for many 
years with the service connected disorders rated as they 
currently are.  Significantly, he has been treated for, among 
other things; intractable hiccups; marked distal esophagitis, 
and esophageal stricture; gastritis; hiatal hernia; chronic 
obstructive  pulmonary disease (COPD); severe oxygen 
dependency, OPD; chronic asthmatic bronchitis; severe bullous 
type emphysema; chest pains; arteriosclerotic heart disease; 
history of paroxysmal atrial fibrillation; glucose 
intolerance; acute bronchitis with possible patchy pneumonia; 
degenerative disc disease; old Scheuermann's disease; 
cholelithiasis; renal pelvic lipomatosis; and, basal cell 
carcinoma, arm. These disorders form the basis for all or 
nearly all his medical treatment.  

In addition, although the veteran reported significant 
psychoneurotic problems, the medical evidence (outlined in 
detail in the veteran's increased rating discussion above), 
showed that his psychoneurotic disorders did not worsen until 
after he could no longer work. Dr. Skinner in a February 1997 
letter previously noted, states that as, "he began to 
develop considerable health problems, the emotional condition 
became a heavy override."  The record shows very little 
treatment for residuals of a head injury described as, a 
skull fracture with post concussive state and psychoneurotic 
elements, and no treatment for hearing loss.  Thus, it is the 
Board's determination that the veteran is not precluded from 
performing a substantially gainful occupation as a result of 
his service-connected residuals of a head injury, and/or 
hearing loss disability.  Accordingly, entitlement to a total 
disability rating based on individual unemployability is not 
warranted. 

The fact that the veteran is unemployed is not enough.  The 
question is whether his service-connected disorders, without 
regard to any nonservice-connected disorders or advancing 
age, make him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
He has not presented, nor has the Board found, circumstances 
that place this veteran in a different position than other 
veteran's rated 40 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15 (1998); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The veteran's residuals of a head injury, and 
his hearing loss disability are not, in the Board's 
determination, so severely disabling as to render him or the 
average person similarly situated unable to secure and follow 
substantially gainful employment, nor does the evidence of 
record reflect that these conditions would render him 
individually unable to follow a substantially gainful 
occupation.  

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, as indicated in adjudicating the increased 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disorders, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.


ORDER

Entitlement to an increased rating for residuals of a head 
injury described as, a skull fracture with post concussive 
state and psychoneurotic elements, currently evaluated at 30 
percent disabling, is denied.

The claim for entitlement to total disability evaluation 
based on individual unemployability due to a service-
connected disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

